Citation Nr: 1436711	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for post-operative lumbar radiculopathy with fusion of L4-S1.

Although the Veteran initially requested a hearing before a Decision Review Officer at the RO, he withdrew his DRO hearing request in July 2007.  The Veteran testified at Board hearing at the RO in June 2008; a hearing transcript is of record.

In January 2012, the Board issued a decision denying service connection for a low back disability, and remanded the separate issue of entitlement to a higher initial rating for an eye disability.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the Board's decision with respect to the denial of service connection for a low back disability, and remanded the case with directions to provide additional reasons and bases or conduct further development.  

In May 2014, the Veteran's appointed attorney indicated that he had withdrawn as the attorney of record; however, the Board notified this attorney and the Veteran in May 2014 that the proper procedures for withdrawal had not been completed.  Therefore, this attorney remains the appointed representative at this timem. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was also identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the June 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In May 2014, the Veteran requested to have a new in-person hearing at the RO.  As such, this case must be remanded to the RO to schedule and prepare for the hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



